Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an amendment, filed on 11/09/2021.
2.    Claims 1-20 are pending, wherein claims 1, 4-5, 7-8, 13-15, 17, and 19 are amended.
Response
3.	Since applicant amends pending claims, previous grounds of rejections are withdrawn; therefore, applicant’s arguments are moot. New grounds of rejections are presented herein.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-4, 6-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as obvious over Mikulec’s “Remote Shutdown of Heavy Duty Vehicles” (herein after Mikulec) in view of Parkinson et al. “Cyber threats facing autonomous and connected vehicles” (herein after Parkinson), and in view of Joao (US Pub. 20030016130 A1).
A. Per claims 1, and 8: Mikulec teach about a device using in a vehicle, comprising features:

-	determining unauthorized use of a vehicle (i.e., “The engine block command limits the speed of the vehicle to 20 km/h for a certain time and then turns the engine off”  because “Volvo Link includes a Driver Panic Button which gives the driver a way to signal that something is wrong. If the driver activates the panic button, Volvo Action Service is contacted and a blocking command is sent to the vehicle.”  see Mikulec, section 4.5.1 Volvo Link on pg. 19, col. II; causing the vehicle to reduce speed (see also Parkinson et al., col. 2 page 2906, “The procedure for when a variable goes out-of-range is to enter some kind of safe mode where vehicle speed is significantly reduced, allowing the driver to bring the vehicle to a controlled stop”);
	Mikulec does not disclose about locking access points of the vehicle, and closing windows of the vehicle.
	However, since Mikulec performs a remote shutdown signal; it would be understood that Mikulec was able to send a remote signal for locking access points of the vehicle; closing windows of the vehicle (see also cited Parkinson et al col. 1 page 2903 “Body control - electric windows, mirrors, AC, immobilizer, and locking”).
	Mikulec and Parkinson do not disclose that vehicle is a police vehicle with a gun/weapon rack/storage.
However, Joao already suggests about preventing unauthorized use(s): See Joao para. [0058] “The apparatus may also be designed and/or programmed to detect its unauthorized use and/or its use by an unauthorized individual. In this regard, the vehicle is capable of reporting itself as being stolen” and see Joao (para. [0202] “As noted above, the use of any one or more of the vehicle equipment system or systems 11, and their associated interface devices 12, may be optional and may further include any other systems and/or devices which may, or are, utilized in and/or in conjunction with any of the above noted or envisioned vehicles. The vehicle equipment system(s) 11, especially when the apparatus is utilized in conjunction with law enforcement and/or military vehicles, may also include guns and/or weapon systems and/or self defense systems and electronic warfare systems.” (for an organized place inside a law-enforcement vehicle, a gun rack has been available to hang that rifle).
	Since a police cruiser is also a passenger car with a gun rack/storage, a remote signal control a “generic” locking/latching (for a compartment locking purpose) has been available to store gun/rifle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mikulec with Parkinson and with Joao to suggest the claimed invention to further including a police cruiser as a target of theft because it normally contains a gun/rifle – a police weapon must not be used by a criminal.
B. Per claims 2, 11, and 16:  The rationales and references for a rejection of claim 1 are incorporated.
 	For broad and reasonably interpretation, a remote signal is sent to control a target object (including disabling communication of said target). 
Parkinson also suggest a feature of disabling a telecommunications system (i.e., see Parkinson page 2903, col. II line 14, a suggesting about “Disabling a vehicle’s vision system” (a vision system is narrower interpreted than a claimed “telecommunication system”) see Parkinson page 2903, col. I line 5, and “Telematics module with remote commanding”) of the emergency vehicle.
C. Per claims 3, 12, and 17:  The rationales and references for a rejection of claim 1 are incorporated. 
Parkinson suggest to cause the vehicle to perform a controlled stop by sequentially reducing a speed of the vehicle by a predetermined amount over a period of time until the speed of the emergency vehicle is approximately a stopping speed (i.e., see Parkinson page 2902, col. I 1st paragraph “bring the vehicle to a safe and controlled stop.”, and see Parkinson page 2902, col. I 4th paragraph “make the vehicle’s control unit assume that there is a large object in front of the vehicle and force it to stop”).
	A motivation is Parkinson suggests a reasonable reducing speed gradually to prevent any sudden change that may affect surrounding environment.
D. Per claims 4, and 13:  The rationales and references for a rejection of claim 3 are incorporated.
	A control signal to a vehicle for actuating a brake to slow down a vehicle was suggested by Parkinson. 
Parkinson suggests controlling a braking system of the vehicle to engage when the speed of the vehicle is approximately at a stopping speed (i.e., see Parkinson page 2902, col. I 1st paragraph “bring the vehicle to a safe and controlled stop.”, and see Parkinson page 2902, col. I 4th paragraph “make the vehicle’s control unit assume that there is a large object in front of the vehicle and force it to stop”).
	A motivation is sending a remote control signal to lock the vehicle brake (when it stops) – setting a brake ON at a target vehicle in a safe manner.
E. Per claims 6, 9, and 15:  The rationales and references for a rejection of claim 1 are incorporated. 
Parkinson also suggests to determine unauthorized use of the vehicle from a signal received from another vehicle (i.e., Parkinson discloses about receiving from another vehicle via remote commanding to turn on a target vehicle’s audio/video to recognize that target vehicle’s occupant before sending signal(s) to remotely control that target, see Parkinson, page 2899 pg. 2903, col. II lines 14).
F. Per claims 7, 12, and 19-20:  The rationales and references for a rejection of claim 1 are incorporated. 
Parkinson also suggests performing a controlled stop (i.e., no throttle input) by sequentially reducing a speed of the vehicle by a predetermined amount over a period until the speed of the emergency vehicle is approximately a stopping speed (i.e., see Parkinson page 2902, col. I 1st paragraph: no throttle input “bring the vehicle to a safe and controlled stop.”, and see Parkinson page 2902, col. I 4th paragraph “make the vehicle’s control unit assume that there is a large object in front of the vehicle and force it to stop”). Further, claimed transmitting a remote signal “that causes the emergency vehicle to accelerate” is suggested by Parkinson: transmitting a remote command/control see Parkinson, page 2899 pg. 2903, col. II lines 14).
	The motivation is to safely reduce a target vehicle current speed before stopping.
G. Per claim 10:  The rationales and references for a rejection of claim 8 are incorporated. 
	Parkinson also suggests about decelerating the vehicle by transmitting instructions to a control unit of the vehicle (i.e., sending instructions via Digital Audio Broadcasting, see Parkinson, col. I, 3rd paragraph; and modifying braking functionality of a vehicle, see Parkinson, page 2017 col. II last paragraph).
5.	Claims 5, 14, and 18 are rejected under 35 U.S.C. 103 as obvious over Mikulec in view of Parkinson et al, in view of Joao, and in view of Ricci (US Pub. 20140309886 A1).
The rationales and references for a rejection of claim 1 are incorporated. 
	Mikulec, Parkinson, and Joao do not expressly disclose about sending a remote control signal to disable/enable a vehicle’s brake.
	However, Ricci suggests that claimed idea by activating/deactivating a control switch via wireless communication (see Ricci, para. [0421]-[0422]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Mikulec, Parkinson, and Joao with Ricci to suggest the claimed invention to remotely control a movement of a target vehicle when there is no authorization of operating.
Conclusion
6.	Claims 1-20 are rejected. The amended claims necessitate new grounds of rejections as presented above.  Accordingly, THIS ACTION IS MADE FINAL  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662